EXHIBIT ATHEROGENICS, INC. BALANCE SHEET October 31, 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $51,744,542 Prepaid expenses 1,134,595 Accounts receivable 18,856 Total current assets 52,897,993 Equipment and leasehold improvements, net of accumulated depreciation and amortization 1,483,919 Total assets $54,381,912 Liabilities and Shareholders' Deficit Current liabilities: Accounts payable $194,147 Accrued compensation 240,818 Accrued and other liabilities 330,668 Total current liabilities not subject to compromise 765,633 Prepetition liabilities 306,337,734 Shareholders' deficit Common stock 218,706,283 Warrants 598,362 Accumulated deficit (472,026,100 ) Total shareholders' deficit (252,721,455 ) Total liabilities and shareholders' deficit $54,381,912 ATHEROGENICS, INC. STATEMENT OF OPERATIONS For the month ended October 31, 2008 (Unaudited) Revenues $ — Operating expenses (1): Research and development 861,230 General and administrative 463,418 Restructuring and impairment costs — Total operating expenses 1,324,648 Operating loss (1,324,648 ) Interest and other income — Interest expense — Net loss before reorganization items (1,324,648 ) Reorganization items, net (223,693 ) Net loss $ (1,548,341 ) Net loss per share – basic and diluted $(0.04 ) Weighted average shares outstanding – basic and diluted 39,518,492 (1) Operating expenses includenon-cashdepreciation expenseof
